 1 NICHOLAS F. REYES, #102114
   LAW OFFICES OF NICHOLAS F. REYES
 2 1107 R STREET
   FRESNO, CA 93721
 3 Telephone: 559-486-4500
   Facsimile: 559-486-4533
 4 Email: nfreyeslaw@gmail.com

 5 Attorney for Defendant
   SALVADOR VILLA-BOTELLO
 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                         CASE NO. 1:18-CR-00019-DAD-BAM
11                              Plaintiff,             STIPULATION TO CONTINUE
                                                       SENTENCING
12   v.
13   SAVALDOR VILLA-BOTELLO
14                              Defendant.
15

16         Defendant, SALVADOR VILLA-BOTELLO, by and through his counsel of record,
17 NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and

18 through its counsel of record, JEFFERY A. SPIVAK, Assistant United States Attorney for

19 the Eastern District of California, hereby stipulate that the sentencing in the above-
20 referenced case currently scheduled for Monday, January 7, 2019, at 10:00 a.m. be continued

21 to Wednesday, January 9, 2019 at 10:00 a.m. in the courtroom for the Honorable Dale A.

22 Drozd, District Judge.
           The continuance is necessary and good cause exists because defense counsel will be
23
     unavailable and both parties require time to file sentencing memorandums.
24
     IT IS SO STIPULATED
25                                                     Respectfully submitted,
26
     Dated: 01/02/2019                                 /s/ Nicholas F. Reyes
27                                                     NICHOLAS F. REYES
                                                       Attorney for Defendant
28
                                                   1
29

30
 1 IT IS SO STIPULATED

 2

 3 Dated:01/02/2019                                       /s/ Jeffrey A. Spivak
                                                          JEFFREY A. SPIVAK
 4                                                        Assistant U.S. Attorney
 5

 6                                               ORDER
 7         The Court has reviewed and considered the stipulation of the parties to continue hearing in this

 8 case. Good Cause appearing, the sentencing hearing currently set for January 7, 2019, is continued to
 9 January 9, 2019, at 10:00 a.m.

10 IT IS SO ORDERED.

11      Dated:    January 2, 2019
12                                                    UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
